                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

OSCAR GARNER,

        Plaintiff,
                                                  Case No. 19-cv-618-jdp
   v.

BRIAN FOSTER, CAPT. TRITT,
HSU MERCHANT, JANE DOE,
AND JOHN DOE (1ST SHIFT SGT),

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




        /s/                                            01/07/2020
        Peter Oppeneer, Clerk of Court                     Date
